Sherwood, J.
The plaintiff brings suit in assumpsit for board, and for a quantity of wheat. The claim for the wheat plaintiff received by assignment from her husband, James Oolwell, in the year 1881.
James Colwell, in 1875, took certain land of the defendant by parol agreement to work on shares, giving defendant one-half of the crops raised. He went into possession of the property under the agreement, and remained thereon ■until the month of March, 1878, and then removed therefrom. In the fall of 1877, J ames Colwell sowed about 15 or 20 acres to wheat, and defendant testified when the wheat was ready for harvest the next year he harvested and threshed the same, and after deducting the expense of harvesting, he gave to said Colwell credit for one-hálf of the proceeds of the wheat, on an account which the firm of Kinney, Adams & Co. held against him, and of which firm defendant was a member; that he made arrangement to do this with Col-well when he commenced harvesting the wheat. Colwell, however, says the defendant agreed to take his half of the wheat and pay him for it. •
*492It is claimed on tbe part of the defendant, and not denied by plaintiff, that in 1875 there was a valid outstanding-mortgage on the farm; that this mortgage was foreclosed while Colwell lived upon the property, and that he was made a party defendant in the foreclosure proceedings; that the property was duly sold under the decree made in the foreclosure suit, and said sale duly confirmed and a deed given to the purchaser, who was the mortgagee, in April, 1878.
On the trial the defendant offered to show the facts thus •claimed by him, and was not permitted so to do by the court. This was error. All the facts and circumstances showing, or tending to show, the relation James Colwell or the parties sustained to the property in question, were competent and should have been given to the jury. It is unnecessary to consider the other questions discussed by counsel in the case.
The judgment must be reversed with costs and a new trial granted.
The other Justices concurred.